Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 1 of 29 PageID# 2197
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 2 of 29 PageID# 2198
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 3 of 29 PageID# 2199
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 4 of 29 PageID# 2200
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 5 of 29 PageID# 2201
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 6 of 29 PageID# 2202
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 7 of 29 PageID# 2203
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 8 of 29 PageID# 2204
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 9 of 29 PageID# 2205
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 10 of 29 PageID# 2206
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 11 of 29 PageID# 2207
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 12 of 29 PageID# 2208
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 13 of 29 PageID# 2209
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 14 of 29 PageID# 2210
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 15 of 29 PageID# 2211
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 16 of 29 PageID# 2212
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 17 of 29 PageID# 2213
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 18 of 29 PageID# 2214
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 19 of 29 PageID# 2215
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 20 of 29 PageID# 2216
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 21 of 29 PageID# 2217
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 22 of 29 PageID# 2218
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 23 of 29 PageID# 2219
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 24 of 29 PageID# 2220
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 25 of 29 PageID# 2221
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 26 of 29 PageID# 2222
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 27 of 29 PageID# 2223
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 28 of 29 PageID# 2224
Case 1:18-cv-00062-TSE-TCB Document 219 Filed 06/16/20 Page 29 of 29 PageID# 2225




     judgment is granted in part and denied in part.

              An appropriate amended order will issue separately.

              The Clerk is directed to send a copy of this Amended Memorandwn Opinion to all counsel

     of record and to Mr. Garcia via email atjoanferci@gmail.com pursuant to Mr. Garcia's request


     Alexandria, Virginia
     June 16, 2020



                                                                     T. S. Ellis, 111
                                                                     United States Dist ict Judge




     in a default judgment motion because proper notice has not been provided to the defendant The Report's
     recommendatlan wjt)l respeet to Count 11 ii not discussed in greater detail because Garcia does not object to the
     denial of default judgment against bun on Count ll. Accordingly, the Report's findings and recommendations with
     respect to Count TI are reviewed for tlear enor, and no clear eff'OI' has been found. See Diamond v. Colonial Life &
     Acc. Im. Co., 416 F.3d 310,315 (4th C.ir. 2005) (in the absence of any objections to a magistrate'& report, the ooun
     '\need not conduct a de novo review. but inStead must 'only satisfy itself that there is no elear en-or on the face of the
     record in order to a(eepc die recommendation.'"),
                                                                29
